Third District Court of Appeal
                               State of Florida

                         Opinion filed June 15, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-523
                      Lower Tribunal No. F89-11588
                          ________________


                            Sergio Magrans,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Robert T. Watson, Judge.

     Sergio Magrans, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and HENDON, and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See Scott v. State, 46 So. 3d 529 (Fla. 2009).